Order granting plaintiffs’ motion for a reference and referring the issues to a referee to hear, try and determine reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. While defendant by his answer has put plaintiffs to the formal proof of their account, the opposing affidavit of his attorney disclaims any intention to dispute the question as to whether the transcript of the account attached to the complaint is a true and correct copy of the account of the defendant as carried on the books of the plaintiffs. and that the issue solely relates to the authority of Arthur Yasuna, plaintiffs’ customer's man, to give the orders of purchases and sales which are enumerated in Exhibit A, annexed to the complaint. There is no reasonable probability, *769under the circumstances, that the trial will involve the examination of a long account. (Brooklyn Public Library v. City of New York, 240 N. Y. 465.) Lazansky, P. J., Rich, Young, Seudder and Tompkins, JJ., concur.